JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral argument of the parties. The Court has afforded the issues full consideration and has determined that they do not warrant a published opinion. See Fed. R.App. P. 36; D.C.Cir. R. 36(d). It is
ORDERED and ADJUDGED that the judgment of the District Court is hereby AFFIRMED.
The District Court had jurisdiction to enter the anti-filing injunction, see United States v. DeFries, 129 F.3d 1293, 1302-03 (D.C.Cir.1997), and under the egregious circumstances of this case, the District Court did not abuse its discretion in entering the injunction, see generally In re Powell, 861 F.2d 427 (D.C.Cir.1988).
Pursuant to D.C. Circuit Rule 36, this disposition- will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41.